In re: Gastal, Glenn et al., applying for Writ of Certiorari, Writ of Review, MANDAMUS, PROHIBITION Parish of Vermilion 15th Judicial District Court Div. “A” Number 84-48175; to the Court of Appeal, Third Circuit, Number 84-882.
Granted. The order of the District Court pursuant to its rule of court 12(b) which ordered sealed and confidential proceedings bearing Docket Nos. 84-48174, 84-48176 and 84-48177 is hereby set aside only insofar as it affects any and all discovery rights accorded relator under the discovery articles of the Code of Civil Procedure.